PER CURIAM:
Carolyn Yvonne Murphy Taylor appeals the district court’s order accepting in part and declining in part the magistrate judge’s recommendation, and dismissing her action filed under 42 U.S.C. § 1983 (2000) and the South Carolina Torts Claims Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Taylor v. Todd, No. 3:07-cv-00983-JFA-JRM, 2008 WL 612779 (D.S.C. Feb. 29, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in *568the materials before the court and argument would not aid the decisional process.

AFFIRMED.